 



[image_001.jpg]  

21925 Field Pkwy, Suite 235

Deer Park, IL 60010 USA

Tel: 847.787.7361

www.etonpharma.com

 

September 20, 2017

 

Letter to Shareholders

 

Dear Investors,

 

I am happy to report that just ninety days after closing our Series A financing,
we have made significant progress towards becoming a leading innovative
pharmaceutical company. We have advanced our initial development products,
in-licensed two additional late-stage assets and assembled a world class team to
execute our strategy.

 

Our company is now fully staffed and focused on our mission of advancing
healthcare through the introduction of innovative medicines that are both
affordable and available to all patients. We have hired an exceptional
management team of industry veterans that I am highly confident will be able to
execute our strategy. Our new team members bring significant pharmaceutical
industry experience and particular expertise within the new drug application
pathway otherwise known as 505(b)(2).

 

CT-100 (Corticotropin) Update

 

Our flagship product is CT-100, a Corticotropin injection formulation (patent
pending) used to treat a variety of neurological and immunologic diseases. We
plan to bring CT-100 to the market and provide patients with a lower cost
alternative to H.P Acthar Gel®, which is currently priced at over $30,000 per
vial.

 

In the last ninety days, we have taken significant steps towards advancing
CT-100 to market, including executing an exclusive supply agreement with our
active pharmaceutical ingredient (API) supplier, submitting our Pre-IND meeting
request to the FDA and finalizing selection of our finished dosage manufacturing
partner. In our upcoming meeting with the FDA, which is scheduled for early
October, we expect to receive clarity on the clinical trial requirements for
CT-100. This will be a critical point for Eton’s future and will allow us to
more definitively predict the financial investment and time commitment required
to bring this important product to the market. We believe our proposed
regulatory pathway is scientifically supported; however, it is impossible to
predict what the FDA will ultimately request. Fortunately, the new FDA
Commissioner, Dr. Scott Gottlieb, has stated that bringing competition to highly
priced and complex pharmaceutical products is one of his primary goals, and we
are uniquely positioned with CT-100 to help fulfill this objective. Bringing a
lower priced Corticotropin product to the market would save the U.S. healthcare
system hundreds of millions of dollars annually.

 

   

  

 

[image_001.jpg]  

21925 Field Pkwy, Suite 235

Deer Park, IL 60010 USA

Tel: 847.787.7361

www.etonpharma.com



 

Development Pipeline Update:

 

While CT-100 represents the largest market opportunity, we see substantial value
in all the development projects within our pipeline. Eton recently held two
successful meetings with the FDA regarding two of our DESI products, DS-100 and
DS-200. I am happy to report the FDA agreed with our proposed regulatory
strategy on both products. We found the agency very supportive and clear in
their expectations. This allows us to proceed within the timelines and budgets
we previously communicated.

 

We also plan to meet with the FDA in Q1 2018 to discuss the regulatory pathway
for Pentoxifylline injection. Our team is currently working with our development
partners, consultants and contract manufacturers to ensure this important
program has a positive meeting outcome that is achievable within our budget
constraints.

 

Business Development Activities

 

In August, Eton signed definitive agreements to license two additional 505(b)(2)
NDA development products. This brings our pipeline to a total of six products.

 

In the first transaction, Eton acquired exclusive marketing rights to another
injectable DESI product, DS-300. Under the terms of this agreement, Eton will
not be responsible for any of the costs of development, but will handle the
regulatory filing, market the product and receive a double-digit sales royalty.
This allows us to minimize our cash burn in the short-term and still benefit
from earnings after approval, which will help us leverage our salesforce. We
expect to file this product with the FDA in late 2018 and launch it in 2019.
This is now our third DESI product and we expect all three to launch in 2019 or
early 2020.

 

The second new product in our portfolio is an innovative ophthalmic product that
we expect to re-file with the FDA in early 2018. The product was previously
under review with the agency and the previous owner received a complete response
letter (CRL) requesting additional data. We are confident in our ability to
address the CRL and resubmit with the agency. Our product’s superior formulation
helps eliminate one of the worst side effects of current treatments in a $1B+
market, and could dramatically improve the experience for patients. We are
excited to add this product to our portfolio, and we believe ophthalmologists
and patients will share our enthusiasm.

 

Financial Update

 

Eton remains in a strong financial position with expenses running in-line with
our expectations. Our two new in-licensing transactions were structured with
relatively small licensing payments, so I remain comfortable with Eton’s
financial position. We expect to finish the third quarter with a cash balance of
approximately $14 million. Even with the two additional product transactions
this quarter, we anticipate sufficient capital to take us through our next
planned financing event.

 

   

  

 

[image_001.jpg]  

21925 Field Pkwy, Suite 235

Deer Park, IL 60010 USA

Tel: 847.787.7361

www.etonpharma.com



 

Additionally, our Board approved the selection of BDO Seidman as our auditors
for 2017. BDO has extensive experience in the life sciences industry, a strong
presence in the Chicago region and our management team has a solid comfort level
with their firm having worked with BDO as the auditors at other companies in the
past.

 

Additions to Board

 

This quarter I am also pleased to announce the appointments of Dr. Norbert
Riedel and Mr. Paul Maier to Eton’s board of directors.

 

Prior to joining Aptinyx, Dr. Riedel was president and CEO of Naurex, the
predecessor company acquired by Allergan and from which Aptinyx and its
technology were spun out. Prior to Naurex, Dr. Riedel served various roles at
Baxter International including corporate vice president and chief science and
innovation officer. Dr. Riedel will also serve on Eton’s governance and
compensation committees.

 

Paul V. Maier currently serves as a financial advisor to the life science
industry. Mr. Maier is the former CFO of Sequenom, Inc. and Ligand
Pharmaceuticals Inc. and has over 25 years’ experience as a senior executive in
biotechnology and specialty pharmaceutical companies. Mr. Maier will chair
Eton’s audit committee.

 

Closing Thoughts

 

Our purpose as a company is to bring innovative products to market that are both
affordable and available to all patients. Achieving that goal requires our team
to execute on the science of our projects while also meeting the FDA’s
expectations with regards to quality and regulatory matters. We are
accomplishing these dual objectives through the support of our team and
strategic partners. The next six months will be an exciting period as Eton
anticipates making significant steps towards the commercialization of our
portfolio. I will continue to communicate as we reach these steps both in
investor updates as well as through our newly launched web site where periodic
news releases will be posted (www.etonpharma.com).

 

With Best Regards,

 

Sean Brynjelsen

Chief Executive Officer

sbrynjelsen@etonpharma.com

 

   

  

 

 

